Exhibit 10.3
     EXECUTION VERSION
FORBEARANCE AGREEMENT
     FORBEARANCE AGREEMENT, dated as of February 12, 2010 (as amended or
modified from time to time, this “Agreement”), among RHI Entertainment, LLC (the
“Borrower”), its subsidiaries party to the Credit Agreement described below as
Guarantors (the “Guarantors”, and together with the Borrower, the “Credit
Parties”), RHI Entertainment Holdings II, LLC (the “Parent”), the Lenders party
to the Credit Agreement described below (the “Lenders”) and Wilmington Trust
FSB, as successor to JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders (in such capacity, the “Agent”).
     WHEREAS, the Borrower, the Guarantors, the Parent, the Lenders and the
Agent are parties to a Credit, Security, Guaranty and Pledge Agreement, dated as
of June 23, 2008 (as the same may have been or may from time to time be further
amended, restated, supplemented or modified from time to time, the “Credit
Agreement”).
     WHEREAS, the Specified Defaults described herein either have occurred or
may occur during the Forbearance Period described herein.
     WHEREAS, the Borrower has requested that the Agent and the Lenders provide
a temporary forbearance from exercising remedies with respect to the Specified
Defaults described herein during the Forbearance Period described herein.
     WHEREAS, the Lenders signatory hereto have agreed, subject to the terms and
conditions of this Agreement, to provide the forbearance and temporary waiver
referred to in the immediately preceding recital.
     WHEREAS, the Borrower, the Guarantors, the Parent, a majority of the First
Lien Lenders, the First Lien Agent and certain counterparties to the Borrower’s
swap agreements have entered into a forbearance agreement, dated as of
December 23, 2009 (as amended on January 22, 2010, and as may be further
amended, supplemented or modified from time to time, the “First Lien Forbearance
Agreement”), pursuant to which they have agreed to provide the forbearance and
temporary waivers referred to therein.
     WHEREAS, in order to induce the Agent and the Lenders to agree to such
forbearance and consent, the Credit Parties have agreed to make certain
acknowledgments and enter into certain agreements as hereinafter set forth.
     ACCORDINGLY, the parties hereby agree as follows:
     1. Defined Terms. All capitalized terms not otherwise defined herein are
used as defined in the Credit Agreement. For purposes of this Agreement, the
following defined terms shall have the following meanings:
“Forbearance Period” shall mean the period commencing upon satisfaction in full
of the conditions precedent set forth in Section 5 of this Agreement and ending

 



--------------------------------------------------------------------------------



 



upon the earlier of (i) the Stated Expiration Date and (ii) the occurrence of
any Termination Event.
“Specified Default” or “Specified Defaults” shall mean, individually or
collectively, the Defaults or Events of Default listed on Schedule 1 hereto.
“Stated Expiration Date” shall mean 5:00 p.m. (New York City time) on
February 26, 2010.
“Termination Event” shall mean the occurrence of any of the following:
               (i) the occurrence of any Default or Event of Default under the
Credit Agreement other than a Specified Default;
               (ii) any breach by any Credit Party of any agreement or covenant
contained in this Agreement, including without limitation any commitment made
under Section 4 hereof;
               (iii) any representation or warranty made by any Credit Party in
this Agreement (including without limitation any commitment made under Section 4
hereof) shall cease to be true and accurate in all material respects;
               (iv) the date that the Forbearance Period (as defined in the
First Lien Forbearance Agreement) terminates in accordance with the terms of the
First Lien Forbearance Agreement (other than as a result of clause (iv) of the
definition of “Termination Event” in the First Lien Forbearance Agreement [the
Agent or Lenders deliver notice of default or Notice of Intent to Exercise with
respect to a Specified Default]);
               (v) any creditor of any Credit Party or Parent shall commence
involuntary bankruptcy proceedings against such Credit Party or Parent;
               (vi) any creditor of any Credit Party or Parent shall attempt to
execute a judgment, or shall obtain attachment on any asset of such Credit Party
or Parent or otherwise shall exercise any similar remedy against any asset of
such Credit Party or Parent (but excluding any notice of default or termination
or the commencement of any suit, arbitration or other legal process which has
not developed into an occurrence described before this parenthetical); or
               (vii) any Credit Party or Parent shall commence a voluntary case
under the Bankruptcy Code or file a proceeding seeking protection under any
other law for the relief of debtors.
     2. Agreement to Forbear. (a) During the Forbearance Period, subject to the
terms and conditions of this Agreement, the Agent and the Lenders that are
signatories hereto, which Lenders constitute the Required Lenders, hereby agree
to forbear from exercising their rights and remedies as creditors against the
Borrower and the other Credit Parties or Parent that may exist by virtue of any
Specified Defaults (subject to the termination of such forbearance in the event
of any Termination Event, including any Termination Event arising from or out of
a Specified Default (although it is understood that the existence of a Specified
Default shall not in and of

2



--------------------------------------------------------------------------------



 



itself constitute a Termination Event)) under the Credit Agreement or under the
other Fundamental Documents, including without limitation by making any demand
for payment of interest on the Loans due and payable pursuant to the terms of
the Credit Agreement during the Forbearance Period, by pursuing unsecured lender
remedies with regard to any such payment not made and/or by delivering any
Notice of Intent to Exercise (as defined in the Intercreditor Agreement) for the
Borrower’s failure to pay such interest.
          (b) In addition, solely with respect to the Specified Defaults listed
as Item 1 appearing on Schedule 1 hereto, the Agent and the Lenders signatory
hereto agree to temporarily waive, solely during the Forbearance Period, any
Default or Event of Default resulting solely from such Specified Defaults. For
the avoidance of doubt, the temporary waiver contained in the preceding sentence
shall terminate and be of no further force or effect upon any expiration or
termination of the Forbearance Period.
          (c) It is understood and agreed among the Lenders, the Agent and the
Borrower that nothing contained in the Base Cash Flow Schedule (as defined in
the First Lien Forbearance Agreement, the “Base Cash Flow Schedule”) shall
during the Forbearance Period constitute an admission by any of the Credit
Parties as to any inability to pay their debts as they become due.
          (d) It is understood and agreed among the Lenders, the Agent and the
Borrower that the requirement in Section 6.5(l) of the Credit Agreement that
there be no Default or Event of Default shall be disregarded to the extent the
Borrower complies with Section 4(c)(v) of this Agreement.
     3. Reservation of Rights. (a) Except as otherwise expressly provided
herein, nothing in this Agreement shall be construed as a waiver of or
acquiescence to any Specified Default, and each of the Specified Defaults which
constitutes a Default or an Event of Default shall continue in existence as such
notwithstanding the agreement of the Agent and the Required Lenders, as set
forth herein, to forbear in the exercise of rights and remedies against any
Credit Party or Parent on the terms and for the period set forth herein. Except
as otherwise expressly provided herein, the execution and delivery of this
Agreement shall not: (i) constitute an extension, modification, suspension or
waiver of any term or aspect of the Credit Agreement or the other Fundamental
Documents; (ii) extend the terms of the Credit Agreement or the due date of any
of the Obligations; (iii) give rise to any obligation on the part of the Agent
or the Lenders to extend, amend, waive or otherwise modify any term or condition
of the Credit Agreement or any of the other Fundamental Documents; or (iv) give
rise to any defenses or counterclaims to the right of the Agent or the Lenders
to compel payment of the Obligations or to otherwise enforce their rights and
remedies under the Credit Agreement and the other Fundamental Documents. Subject
to the terms of the Intercreditor Agreement, during the Forbearance Period, the
Agent (at the direction of the Required Lenders) and the Lenders may exercise
any and all rights and remedies against any Credit Party or Parent that may
exist by virtue of the occurrence and continuance of any Default or Event of
Default other than the Specified Defaults. Subject to the terms of the
Intercreditor Agreement, following the Forbearance Period, the Agent (at the
direction of the Required Lenders) and the Lenders may exercise all rights and
remedies against any Credit Party or Parent that may exist by virtue of the
occurrence and continuance of any Specified Default or any other Default or
Event of Default which may arise. The Agent and the

3



--------------------------------------------------------------------------------



 



Lenders hereby expressly reserve all of their respective rights and remedies
under the Fundamental Documents and under Applicable Law with respect to the
Specified Defaults and otherwise. Without limiting the foregoing, nothing in
this Agreement shall alter the effect of Section 2.8 of the Credit Agreement.
The Borrower and the Guarantors acknowledge and agree that the default rates of
interest set forth in Section 2.8 of the Credit Agreement shall apply from and
after the date of the occurrence of any Event of Default (including any Event of
Default that constitutes a Specified Default) in accordance with the terms of
Section 2.8 of the Credit Agreement notwithstanding the forbearance and the
other agreements of the Lenders and the Agent described herein unless and until
all Events of Default (including without limitation the Specified Defaults) have
been cured or permanently waived (with such default rate of interest applicable
to all periods commencing from the date hereof until such time at which all such
Events of Default are cured or permanently waived).
          (b) The Borrower, the Agent and the Lenders may, from time to time,
engage in negotiations concerning the Obligations, and such negotiations may be
lengthy and complex. None of the Agent or the Lenders shall have any obligation
to modify, amend and/or restructure the Obligations or any of the Fundamental
Documents in connection with such negotiations or otherwise. Each of the Agent
and the Lenders may terminate such negotiations at any time, in its sole
discretion, with or without notice, and without liability of any kind. None of
the Agent or the Lenders shall have any obligation or liability by virtue of the
commencement, prosecution or termination of negotiations concerning any possible
amendment. None of the Agent or the Lenders shall waive any rights or incur any
liability by negotiation or by the passage of time associated therewith.
     4. Representations, Warranties, Confirmations, and Agreements by Borrower
with respect to Specified Defaults and Other Matters.
          (a) Each Credit Party hereby represents and warrants to Agent and each
of the Lenders that:
               (i) no Defaults or Events of Defaults other than the Specified
Defaults have occurred and are continuing as of the date hereof or, as of the
date hereof, are expected to occur prior to the Stated Expiration Date;
               (ii) as of the date hereof, the aggregate gross value of all of
the assets of any Subsidiaries which have not become a Credit Party because of
the $250,000 threshold appearing in Section 5.21 of the Credit Agreement is
approximately $647,000, and Schedule 2 hereto identifies the gross asset value
of such Subsidiaries on a per-Subsidiary basis; and
               (iii) Schedule 3 hereto identifies each of the Credit Parties’
and each of their Subsidiaries’ deposit accounts, lists the balances in such
deposit accounts as of January 31, 2010 and specifies whether or not an Account
Control Agreement has been delivered to the First Lien Agent with respect to
such deposit account.
          (b) Each Credit Party hereby confirms, acknowledges and agrees that:
               (i) as of January 31, 2010, the principal balance of the
outstanding Loans under the Credit Agreement was at least $75,000,000.00, which
amount does not include

4



--------------------------------------------------------------------------------



 



interest, fees, expenses and other amounts which are chargeable or otherwise
reimbursable under the Credit Agreement; and
               (ii) all of the Obligations, including the Loans set forth above,
are valid and outstanding and are secured by the Collateral, and neither any of
the Credit Parties nor the Parent has any rights of offset, defenses, claims or
counterclaims with respect to any of the Obligations.
          (c) Each Credit Party hereby covenants and agrees:
               (i) that it shall cooperate, and that it shall direct its
financial advisors and legal counsel to cooperate, with the Agent and its
counsel to provide the Agent with information regarding the Borrower and its
Subsidiaries, and their respective assets, as the Agent or its counsel may
request upon the instruction of the Required Lenders; without limiting the
generality of the foregoing, Borrower, its counsel and its financial advisors
will meet with the Required Lenders and their respective counsel, if any (which
meetings may include, at the Required Lenders’ election, the Agent and its
counsel) at such times during regular business hours during the Forbearance
Period as may be requested by the Required Lenders;
               (ii) to, if requested by the Agent upon the instruction of the
Required Lenders, hold update calls during regular business hours as frequently
as the Agent may request among Borrower’s Chief Financial Officer and Borrower’s
financial advisors, the Lenders, their respective legal counsel (if any), the
Agent and its legal counsel;
               (iii) that, notwithstanding anything to the contrary in the
Credit Agreement, during the Forbearance Period (and for any other period during
which a Default or Event of Default has occurred and is continuing) it has no
right to retain any Net Proceeds of any Dispositions for the purpose of applying
such proceeds to the acquisition of other assets or properties, and that any
such Net Proceeds received during the Forbearance Period shall be applied within
one (1) Business Day of receipt to prepay the First Lien Facilities in
accordance with Section 2.10(h) of the First Lien Agreement;
               (iv) that during the Forbearance Period, to the extent it is
permitted to do so under the First Lien Agreement and Fundamental Documents (as
defined therein, including without limitation the Intercreditor Agreement and
the First Lien Forbearance Agreement), the Borrower will pay on a timely basis
any and all amounts due to the Agent and/or the Lenders and/or the Agent’s
professionals under the Credit Agreement or other Fundamental Documents, except
solely to the extent that any non-payment of the same constitutes or would
constitute a Specified Default;
               (v) that during the Forbearance Period it will not make: (A) any
Investments other than Investments existing or committed to be made on the date
hereof and Investments pursuant to clauses (a), (d) or (f) of Section 6.4 of the
Credit Agreement; or (B) any Restricted Payments other than Restricted Payments
pursuant to Section 6.5(e) of the Credit Agreement, pursuant to Section 6.5(k)
of the Credit Agreement (solely to the extent any such dividend is paid to a
Credit Party) or pursuant to Section 6.5(l) of the Credit Agreement (provided,
that payments may only be made as described in Section 6.5(l) of the Credit

5



--------------------------------------------------------------------------------



 



Agreement to the extent that such payments are both (x) paid to or on behalf of
Public Co. in the ordinary course of business and consistent with past practices
and (y) reflected in the Base Cash Flow Schedule, but provided further that the
requirement that there be no Default or Event of Default shall be disregarded
for purposes of making payments under Section 6.5(l) of the Credit Agreement as
described above);
               (vi) that the provisions of the Credit Agreement and the
Fundamental Documents shall, during the Forbearance Period and following any
expiration or termination thereof unless and until all Events of Default
(including without limitation the Specified Defaults) have been cured or
permanently waived, be interpreted and complied with on the understanding that
one or more Events of Default is in existence, including that each Credit Party
and the Parent will abide by all affirmative and negative covenants under the
Credit Agreement and the other Fundamental Documents on the understanding that
one or more Events of Default are in existence (e.g., in the case of any
covenant that permits the Credit Parties to take an action only in the absence
of an Event of Default, the Credit Parties agree that they shall not take such
action); provided that the requirement in Section 6.5(l) that there be no
Default or Event of Default shall be disregarded to the extent the Borrower
complies with the requirements set forth in clause (v)(B) immediately above;
               (vii) that the Credit Parties will during the Forbearance Period
limit their cash disbursements to those that are materially consistent with the
payments set forth on the Base Cash Flow Schedule and amounts required to be
paid pursuant to Section 6(c)(iv) of the First Lien Forbearance Agreement; in
furtherance of the foregoing, the Credit Parties agree that during the
Forbearance Period they shall not, without the written consent of First Lien
Lenders holding at least 40% of the Total Commitments (as defined in the First
Lien Agreement) (a) make monetary payments that are not reflected in the Base
Cash Flow Schedule in an aggregate amount equal to or in excess of $500,000 for
the period commencing on January 22, 2010 and prior to the Stated Expiration
Date, (b) with respect to any line item or category which is reflected in the
Base Cash Flow Schedule (whether such line item or category is scheduled thereon
to receive payments prior or subsequent to the Stated Expiration Date (or both))
make payments that as of any date of determination are in excess of 110% of the
amount reflected on the Base Cash Flow Schedule as being payable with respect to
such line item or category through such date of determination, provided that,
subject always to the following clause (c): (1) this clause (b) shall not limit
the amount of payments of fees and expenses of the financial advisors and
counsel to the First Lien Agent during the Forbearance Period (as defined in the
First Lien Forbearance Agreement) or (so long as the payments are for services
rendered rather than to be rendered) payments of fees and expenses of legal
counsel to the Credit Parties during the Forbearance Period and (2) in the
context of line items or categories reflected on the Base Cash Flow Schedule of
less than $50,000, the Credit Parties may pay amounts in excess of the scheduled
payments so long as (A) the total payment does not exceed $50,000 and (B) the
amounts paid with respect to such line item or category do not exceed the total
amounts reflected on the Base Cash Flow Schedule as payable with respect thereto
or (c) permit their aggregate payments as of any date of determination to exceed
110% of the aggregate payments projected in the Base Cash Flow Schedule to be
made through such date of determination;
               (viii) that the Credit Parties shall not permit their aggregate
minimum cash balance at any time to be less than $12,500,000;

6



--------------------------------------------------------------------------------



 



               (ix) that the Credit Parties will deliver to Agent, as and when
the same is delivered to the First Lien Agent, the information required to be
provided to the First Lien Agent pursuant to clauses 6(c)(ix) [rolling update to
Base Cash Flow Schedule] and 6(c)(xii) [January 31, 2010 monthly financials] of
the First Lien Forbearance Agreement;
               (x) that none of the Credit Parties or any of their Subsidiaries
will execute or deliver any written agreement or instrument that has the effect
or intent of preferring or securing any of its creditors (other than the Agent
and the Lenders with respect to the Obligations) such that any such creditor
would by virtue thereof hold a better position as a creditors rights matter than
it holds as of the date hereof, other than any Lien in respect of obligations
under the First Lien Agreement, including by means of a supplement to any credit
document in respect thereof, solely to the extent such Lien provides a
first-priority lien on assets to the same extent that a Lien is provided to the
Agent on a second-priority basis on the same assets in accordance with the
Credit Agreement and the Intercreditor Agreement; and
               (xi) that the Credit Parties shall, by no later than February 25,
2010, (a) cause its Subsidiary, RHI Entertainment Ltd., to become a Credit Party
by delivering an Instrument of Assumption and Joinder and such other local law
documents as are delivered to the First Lien Agent in respect of the First Lien
Facilities, (b) use its best efforts to cause Account Control Agreements to be
delivered to the First Lien Agent with respect to: the deposit account numbered
001-01150-8 maintained by the Borrower with American Express; the deposit
account numbered 30403261 maintained by RHI Entertainment Ltd. with Barclays
Bank; and the deposit account numbered 062-438-1009-6303 maintained by RHI
Entertainment Australia Pty Ltd. with Commonwealth Bank of Australia (in the
case of the last account, with the Account Control Agreement containing an
embedded grant of a security interest by RHI Entertainment Australia Pty Ltd. in
favor of the Agent (on a second priority basis and subject to the Intercreditor
Agreement) in the amounts from time to time standing in such account), and
(c) to cause Account Control Agreements to be delivered to the First Lien Agent
with respect to each deposit account of any Credit Party with JPMorgan Chase, as
depository institution, that has a balance equal to or greater than $25,000, as
reflected on Schedule 2 hereto;
          (d) Each Credit Party and the Parent hereby forever releases the Agent
and each of the Lenders from any and all liens, claims, interests and causes of
action of any kind or nature (each, a “Claim”) that any Credit Party now has or
may hereafter have against the Agent or any of the Lenders, and hereby agrees to
indemnify and hold harmless the Agent and each of the Lenders for all Claims
that any Person may bring against the Agent or any of the Lenders that (i) arise
under or in connection with the Credit Agreement or any other Fundamental
Documents based on facts existing on or before the date hereof or (ii) arise
under or in connection with this Agreement; provided that the Credit Parties may
bring claims or causes of action solely to enforce the provisions of this
Agreement. Each Credit Party and the Parent hereby reaffirms all of its
obligations under the Credit Agreement and each other Fundamental Document to
which it is a party.
The Credit Parties acknowledge and agree that each of the commitments and
agreements contained in this Section 4 shall, except to the extent that the
context clearly states or implies to the contrary, remain in effect
notwithstanding the expiration or termination of the Forbearance Period.

7



--------------------------------------------------------------------------------



 



     5. Conditions to Effectiveness. The provisions of Sections 1, 2, and 4 of
this Agreement shall not become effective unless and until each of the following
conditions have been satisfied:
          (a) the Agent shall have received counterparts of this Agreement
executed by the Borrower, each Guarantor (and any entity required to join the
Credit Agreement as a Guarantor pursuant to Section 5.21 of the Credit
Agreement), the Parent, the Agent and the Lenders constituting the Required
Lenders;
          (b) after giving effect to this Agreement, no Event of Default or
Default (with the sole exception of (i) the Specified Defaults or (ii) any
Default or Event of Default arising solely from the inaccuracy of any
representation or warranty contained in the Credit Agreement to the extent that
any such inaccuracy exists solely because of the existence of any Specified
Default) shall have occurred and be continuing;
          (c) the representations and warranties contained in Sections 4(a) and
6 hereof shall be true and correct; and
          (d) all legal matters related to this Agreement shall be satisfactory
to Milbank Tweed Hadley & McCloy, LLP, counsel to the Agent.
     6. Representations and Warranties. Each Credit Party represents and
warrants that before and after giving effect to this Agreement the
representations and warranties contained in the Credit Agreement are true and
correct in all material respects on and as of the date hereof as if such
representations and warranties had been made on and as of the date hereof
(except to the extent (a) that any such representations and warranties
specifically relate to an earlier date and (b) to the extent that any such
representation or warranty would not be true and correct solely because of the
existence of any Specified Default).
     7. Entire Agreement. This Agreement constitutes the entire agreement of the
parties concerning the subject matter hereof and supersedes any prior or
contemporaneous representations or agreements, either oral or written, not
contained herein.
     8. Further Assurances. At any time and from time to time, upon the Agent’s
request at the instruction of the Required Lenders and at the sole expense of
the Credit Parties, each Credit Party will promptly and duly execute and deliver
any and all further instruments and documents and take such further action as
the Agent, at the instruction of the Required Lenders, reasonably deems
necessary to effect the purposes of this Agreement.
     9. Fundamental Documents. This Agreement shall constitute a Fundamental
Document.
     10. Full Force and Effect. Except as expressly set forth herein, this
Agreement does not constitute a waiver or a modification of any provision of the
Credit Agreement or a waiver of any Event of Default under the Credit Agreement.
The Credit Agreement and the other Fundamental Documents shall continue in full
force and effect in accordance with the provisions thereof on the date hereof
and are hereby ratified and affirmed. As used in the Credit Agreement, the terms
“Agreement”, “this Agreement”, “herein”, “hereafter”, “hereto”, “hereof”,

8



--------------------------------------------------------------------------------



 



and words of similar import, shall, unless the context otherwise requires, mean
the Credit Agreement as modified by this Agreement.
     11. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission or
electronic photocopy (e.g., “.pdf”) shall be effective as delivery of a manually
executed counterpart hereof.
     13. Headings. The headings of this Agreement are for the purposes of
reference only and shall not affect the construction of or be taken into
consideration in interpreting this Agreement.
     14. Public/Private Information. Each of the Lenders acknowledges that
information furnished to it pursuant to this Agreement may include material
non-public information concerning the Borrower and its related parties or their
respective securities, and confirms that it has developed compliance procedures
regarding the use of material non-public information and that it will handle
such material non-public information in accordance with those procedures and
applicable law, including federal and state securities laws. All such
information, including requests for waivers and amendments, furnished by the
Borrower pursuant to, or in the course of administering, this Agreement, will be
syndicate-level information, which may contain material non-public information
about the Borrower and its related parties or their respective securities.
Accordingly, each Lender represents to the Borrower and the Agent that it has
identified in its “Administrative Questionnaire” a credit contact who may
receive information that may contain material non-public Information in
accordance with its compliance procedures and applicable law.
     15. Agent Capacity. Wilmington Trust FSB is entering into this Agreement
not individually but rather solely in its capacity as the Agent for the Lenders
pursuant to the Credit Agreement, and shall have no personal liability to any
other party hereto, except in case of its own gross negligence or willful
misconduct. This Agreement is entered into in connection with the Credit
Agreement and the Agent shall be fully protected in respect of this Agreement as
provided in the Credit Agreement.
[Signature Pages Follow]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their duly authorized officers, all as of the date and year
first above written.

            BORROWER:

RHI ENTERTAINMENT, LLC
      By:   /s/ Peter von Gal        Name:   Peter von Gal        Title:   Chief
Operating Officer        PARENT:

RHI ENTERTAINMENT HOLDINGS II, LLC
      By:   /s/ Peter von Gal        Name:   Peter von Gal        Title:   Chief
Operating Officer     

Signature Page to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            GUARANTORS:

RHI ENTERTAINMENT DISTRIBUTION, LLC
      By:   /s/ Henry S. Hoberman         Name:   Henry S. Hoberman       
Title:   Exec VP, General Counsel & Secretary        RHI ENTERTAINMENT
PRODUCTIONS, LLC
      By:   /s/ Henry S. Hoberman         Name:   Henry S. Hoberman       
Title:   Exec VP, General Counsel & Secretary        LIBRARY STORAGE, INC.
      By:   /s/ Michael Scarpelli         Name:   Michael Scarpelli       
Title:   President & Secretary        RHI INTERNATIONAL DISTRIBUTION, INC.
      By:   /s/ Michael Scarpelli         Name:   Michael Scarpelli       
Title:   Vice President & Secretary     

Signature Page to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            AGENT:

WILMINGTON TRUST FSB
      By:   /s/ Renee Kuhl         Name:   Renee Kuhl        Title:   Assistant
Vice President     

Signature Page to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            LENDERS:

JPM MEZZANINE CAPITAL, LLC,
as Lender
      By:   /s/ Aized A. Rabbani         Name:   AIZED A. RABBANI       
Title:   VICE PRESIDENT     

Signature Page to RHI Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            LENDERS:

CALIFORNIA BANK & TRUST,
as Lender
      By:   /s/ Thomas P. Betoumay         Name:   Thomas P. Betoumay       
Title:   VP   

2



--------------------------------------------------------------------------------



 



         

            LENDERS:

KEP AIV, LLC,
as Lender
      By:   /s/ Frank J. Loverro         Name:   Frank J. Loverro       
Title:   Managing Member        KELSO INTERCO VII, L.P.,
as Lender

By: Kelso AIV VII, L.P., its Member
By: Kelso AIV GP VII, L.P., its General Partner
By: Kelso AIV GP VII, LLC, its General Partner
      By:   /s/ Frank J. Loverro         Name:   Frank J. Loverro       
Title:   Managing Member     

3



--------------------------------------------------------------------------------



 



SCHEDULE 1
Specified Defaults

  1.   Any Default or Event of Default arising under 7(c) of the Credit
Agreement. [Failure to pay interest]     2.   Any Default or Event of Default
arising under Section 6.18 of the Credit Agreement [Covenant against
modifications to material contracts that are materially adverse to the Lenders]
as a result of having caused certain receivables from Crown Media to become
scheduled to be paid subsequent to December 31, 2009.     3.   Any Default or
Event of Default arising solely as a result of the existence of the Base Cash
Flow Schedule or any rolling 13-week update relating thereto or arising under
Section 7(g) of the Credit Agreement as a result of the implementation thereof.
    4.   Any Default or Event of Default arising under Section 6.21 of the
Credit Agreement. [Coverage Ratio]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Deposit Accounts

                                                                  Account      
              Balance as of       Control                     January 31,      
Agreement Depository       Credit           2010 (in   Nature of   (“yes” or
Institution   Account Name   Party?   Account Number   $US)   Account   “no”)
JP Morgan Chase
  RHI Entertainment LLC   Yes     304-671096       10,000     Petty Cash   No
JP Morgan Chase
  RHI International Distribution Inc.   Yes     304-689211       —    
Collection Account   No
JP Morgan Chase
  RHI International Distribution Inc.   Yes     304-689254       4,251,120    
Operating Account   No
JP Morgan Chase
  RHI Entertainment LLC   Yes     314-006591       24,995,721     Operating
Account   No
JP Morgan Chase
  RHI Entertainment LLC   Yes     323-410537       188,076     Insurance / FSA
Account   No
JP Morgan Chase
  RHI Entertainment LLC   Yes     323-047165       710,415     Payroll Account  
No
JP Morgan Chase
  RHI Entertainment LLC   Yes     324-330332       —     Collection Account   No
JP Morgan Chase
  RHI Entertainment Distribution LLC   Yes     304-959251       —     Collection
Account   No
JP Morgan Chase
  RHI International Distribution Inc.   Yes     601-893506       —     Checking
Account   No
JP Morgan Chase
  RHI Entertainment LLC   Yes     615-536158       —     Checking Account   No
JP Morgan Chase
  RHI Entertainment Productions LLC   Yes     758-683403       —     Collection
Account   No
JP Morgan Chase
  Library Storage Inc   Yes     799-760657       —     Checking Account   No
JP Morgan Chase
  Library Storage Inc   Yes     799-760632       4,410     Operating Account  
No
American Express
  RHI Entertainment
LLC   No     001-011150-8       400,000     CD Account   No
Israel Discount Bank
  RHI Entertainment
LLC   Yes     03-49130 /
2203928       250,128     Operating Account   Yes
California Bank & Trust
  RHI Entertainment
LLC   Yes     324-0329751 /
0165709       9,227     Operating Account   Yes
Barclays Bank
  RHI Entertainment Ltd   No     30403261 /
70156167       90,340     Operating Account   No
Commonwealth Bank of Australia
  RHI Entertainment
Australia Pty Ltd   No     062-438-1009-6303       60,223     Operating Account
  No
Barclays Bank
  RHI Entertainment
Ltd   No     80374636       166     Production Account   No
HVB Hungarian Bank
  DTS Productions Ltd   No     10918000000000
367110017       —     Production Account   No

2



--------------------------------------------------------------------------------



 



                                                                  Account      
              Balance as of       Control                     January 31,      
Agreement Depository       Credit           2010 (in   Nature of   (“yes” or
Institution   Account Name   Party?   Account Number   $US)   Account   “no”)
HVB Hungarian Bank
  DTS Productions Ltd   No     109180010000000
367110024       —     Production Account   No
Barclays Bank
  SFR Ltd   No     60655376       —     Production Account   No
Barclays Bank
  SFR Ltd   No     40047678       4,498     Production Account   No
Barclays Bank
  SFR Ltd   No     68372755       —     Production Account   No
Barclays Bank
  SFR Ltd   No     86918211       472     Production Account   No
HVB Hungarian Bank
  RHI Entertainment
Kft   No     1091 8001 00000003
68110027       —     Production Account   No
HVB Hungarian Bank
  RHI Entertainment
Kft   No     1091 8001 00000003
68110010       —     Production Account   No
Royal Bank of Scotland
  RHI Entertainment
LLC   Yes     10154958       —     Production Account   No
JPMorgan Chase
  NGP Holding   No     323-317-014       —     Production Account   No

3



--------------------------------------------------------------------------------



 



SCHEDULE 3
Per-Subsidiary Breakdown of Gross Asset Values of Non-Credit Party Subsidiaries

                              Gross asset               value as of            
  January 31,       Credit     2010 (in $US)   Entity   Party?     (000’s)  
Metropolitan Productions, Inc
  No     —  
Don Quixote, Inc
  No     —  
HE PRO Tunes, Inc.
  No     —  
HEP Music, Inc.
  No     —  
HEP SS Music, Inc
  No     —  
SLB Productions, Inc
  No     —  
RHI Entertainment Australia Pty. Ltd.
  No     80  
Southern Whale Pty Ltd
  No     —  
Wayzgoose Concerts Services BV
  No     —  
RHI Entertainment Ltd
  No     562  
RHI Entertainment Kft
  No     —  
NGP Holding Inc
  No     —  
HEGOA Inc.
  No     —  
Independent Projects, Inc.
  No     —  
HEDAUS Pty Limited
  No     —  
DTS Productions Limited
  No     —  
Thistle Management Ltd
  No     —  
SFR Limited
  No     5  
 
             
Total Asset Value
      $ 647  
 
             

4